PER CURIAM.
The court below in its opinions has clearly and exhaustively discussed all the questions which appear to be material to the disposition of this case. The arguments advanced on this appeal have received the consideration demanded by the importance of the case and the magnitude of the issues involved. We fail to find, however, any error in the reasoning or the conclusions oil which the decree is founded, and we therefore deem it unnecessary to add anything to the opinion of the court below, in which we concur, and on which the decree should be affirmed with costs.